 

Vertex Energy 8-K [vtnr-8k_020216.htm]

Exhibit 10.5

 





OPEN-END MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING

AND ASSIGNMENT OF LEASES AND RENTS

 

THIS OPEN-END MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING AND ASSIGNMENT OF
LEASES AND RENTS (this “Mortgage”) is made as of the 29th day of January 2016,
by VERTEX REFINING OH, LLC, an Ohio limited liability company (the “Mortgagor”),
with an address at 4021 E. 5th Ave., Columbus, OH 43219, in favor of FOX ENCORE
05 LLC, a Washington limited liability company (the “Mortgagee”), with an
address at c/o ACF Property Management, Inc., Attn: Alan C. Fox, 12411 Ventura
Blvd., Studio City, CA 91604.

 

WHEREAS, the Mortgagor is the owner of a certain tract or parcel of land
described in Exhibit A attached hereto and made a part hereof, together with the
improvements now or hereafter erected thereon;

 

WHEREAS, the Mortgagor has borrowed from the Mortgagee, or is otherwise
executing and delivering this Mortgage as collateral security for one or more
borrowings from the Mortgagee, in an amount not to exceed FIVE MILLION ONE
HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($5,150,000.00) (the “Loan”), which
Loan is evidenced by a Promissory Note in favor of the Mortgagee (as the same
may be amended, supplemented or replaced from time to time, the “Note”); and

 



NOW, THEREFORE, for the purpose of securing the payment and performance of the
following obligations (collectively, the “Obligations”):

 



 

 

 

(A) The Loan and the Note, and all other loans, advances, debts, liabilities,
obligations, covenants and duties owing by the Mortgagor to the Mortgagee under
or with respect to the Note of any kind or nature, present or future (including
any interest accruing thereon after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to the Mortgagor, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), whether
direct or indirect (including those acquired by assignment or participation),
absolute or contingent, joint or several, due or to become due, now existing or
hereafter arising, and any amendments, extensions, renewals and increases of or
to any of the foregoing, and all costs and expenses of the Mortgagee incurred in
the enforcement and collection in connection with any of the foregoing,
including reasonable attorneys’ fees and expenses.

 

(B) Any sums advanced by the Mortgagee or which may otherwise become due
pursuant to the provisions of the Note, this Mortgage or any other document or
instrument at any time delivered to the Mortgagee to evidence or secure any of
the Obligations or which otherwise relate to any of the Obligations, including,
without limitation, that certain Assignment of Contracts and Permits and that
certain Environmental Indemnity Agreement made by Mortgagor in favor of
Mortgagee of approximately even date herewith (as each of the same may be
amended, supplemented or replaced from time to time, collectively, the “Loan
Documents”).

 

The Mortgagor, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, does hereby give, grant,
bargain, sell, convey, assign, transfer, mortgage, warrant, hypothecate, pledge,
set over and confirm unto the Mortgagee and does agree that the Mortgagee shall
have a security interest in the following described property, all accessions and
additions thereto, all substitutions therefor and replacements and proceeds
thereof, and all reversions and remainders of such property now owned or held or
hereafter acquired (the “Property”), to wit:

 

(a) All of the Mortgagor’s estate in the premises described in Exhibit A,
together with all of the easements, rights of way, privileges, liberties,
hereditaments, gores, streets, alleys, passages, ways, waters, watercourses, air
rights, oil rights, gas rights, mineral rights and all other rights and
appurtenances thereunto belonging or appertaining, and all of the Mortgagor’s
estate, right, title, interest, claim and demand therein and in the public
streets and ways adjacent thereto, either in law or in equity (the “Land”). The
foregoing assignment of oil rights, gas rights, mineral rights and all other
rights shall include, without limitation, all of the Mortgagor’s right and
interest in any oil, gas or other mineral lease, pipeline agreement or other
instrument related to the production or sale of oil, gas or any other mineral
arising or issuing from the Land, now or hereafter entered into; excluding,
however, any products purchased and/or sold by Mortgagor (collectively, “Mineral
Agreements” and each a “Mineral Agreement”), and is intended as a present,
absolute and unconditional assignment and not merely the granting of a security
interest. Notwithstanding the foregoing, the Mortgagee hereby grants to the
Mortgagor a limited and conditional license to execute, perform its obligations
under, and enforce Mineral Agreements provided that the Mortgagee shall have
first provided its written consent to such Mineral Agreement, which consent may
be granted or withheld in the Mortgagee’s sole and absolute discretion.

 



 

 

 

(b) All the buildings, structures and improvements of every kind and description
now or hereafter erected or placed on the Land, and all facilities, fixtures,
machinery, apparatus, appliances, installations, machinery, equipment and other
goods, which in each case have become so related to the Land that an interest in
them arises under real property law, including all building materials to be
incorporated into such buildings, all electrical equipment necessary for the
operation of such buildings and heating, air conditioning and plumbing equipment
now or hereafter attached to, appurtenant to, located in or used in connection
with those buildings, structures or other improvements (the “Improvements”);

 

(c) All of the Mortgagor’s right, title and interest in and to all agreements,
plans, franchises, management agreements, approvals (whether issued by a
governmental authority or otherwise) and other documentation or written or
recorded work product required for or in any way related to the development,
construction, renovation, use, occupancy or ownership of the Improvements, if
any, whether now existing or hereafter arising (the “Development Documents”),
including all (i) plans, specifications and other design work for buildings and
utilities, (ii) architect’s agreements and construction contracts and
warranties, (iii) environmental reports, surveys and other engineering work
product, (iv) permits and licenses and (v) agreements of sale, purchase options
and agreements for easements and rights of way benefiting the Land, and the
Mortgagor further covenants and agrees to execute and deliver to the Mortgagee,
on demand, such additional assignments and instruments as the Mortgagee may
require to implement, confirm, maintain or continue any grant or assignment of
rights in the Development Documents;

 

(d) All rents, income, issues and profits arising or issuing from the Land and
the Improvements and advantages and claims against guarantors of any Leases
(defined below) (the “Rents”) including the Rents arising or issuing from all
leases (including, without limitation, Mineral Agreements), licenses, subleases
or any other use or occupancy agreement now or hereafter entered into covering
all or any part of the Land and Improvements (the “Leases”), all of which Leases
and Rents are hereby assigned to the Mortgagee by the Mortgagor. The foregoing
assignment shall include all fees, charges, accounts or other payments for the
use or occupancy of rooms and other public facilities in hotels, motels, or
other lodging properties, and all cash or securities deposited under Leases to
secure performance of lessees of their obligations thereunder, whether such cash
or securities are to be held until the expiration of the terms of such leases or
applied to one or more installments of rent coming due prior to the expiration
of such terms. The foregoing assignment extends to Rents arising both before and
after the commencement by or against the Mortgagor of any case or proceeding
under any Federal or State bankruptcy, insolvency or similar law, and is
intended as an absolute assignment and not merely the granting of a security
interest. The Mortgagor, however, shall have a license to collect, retain and
use the Rents so long as no Event of Default shall have occurred or shall exist.
The Mortgagor will execute and deliver to the Mortgagee, on demand, such
additional assignments and instruments as the Mortgagee may require to
implement, confirm, maintain and continue the assignment of Rents hereunder;

 



 

 

 

(e) All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims; and

 

(f) This Mortgage constitutes a “Security Agreement” on “fixtures” within the
meaning of the Uniform Commercial Code (the “UCC”). Without limiting any of the
other provisions of this Mortgage, the Mortgagor, as debtor (as defined in the
UCC), expressly grants unto the Mortgagee, as secured party, a security interest
in all fixtures of the Land that are owned by Mortgagor. By its signature
hereon, the Mortgagor hereby irrevocably authorizes the Mortgagee to file
against the Mortgagor one or more financing, continuation or amendment
statements pursuant to the UCC in form satisfactory to the Mortgagee, as be
necessary or desirable for Mortgagee to perfect, preserve and protect its
security interests. The Mortgagor will also execute and deliver to the Mortgagee
on demand such other instruments as the Mortgagee may require in order to
perfect, protect and maintain such security interests under the UCC on the
aforesaid collateral.

 

To have and to hold the same unto the Mortgagee, its successors and assigns,
forever.

 

Provided, however, that if the Obligations shall be paid to the Mortgagee, and
if the Mortgagor and any other obligor or guarantor of any of the Obligations
shall keep and perform each of its other covenants, conditions and agreements
set forth herein and in the other Loan Documents, then, upon the payment in full
of the Obligations and upon the termination of all obligations, duties and
commitments of the Mortgagor and any other obligor or guarantor of any of the
Obligations under the Obligations and this Mortgage, and subject to the
provisions of the section entitled “Survival; Successors and Assigns”, the
estate hereby granted and conveyed shall become null and void.

 

This Mortgage is an “Open-End Mortgage” as set forth in Ohio Rev. Code §5301.232
and the Mortgagor and the Mortgagee intend that, in addition to any other
Obligations secured hereby, this Mortgage will secure unpaid balances of loan
advances, whether obligatory or not, made by the Mortgagee after this Mortgage
is delivered for record, up to a maximum amount of unpaid loan indebtedness
outstanding at any time equal to Five Million One Hundred Fifty Thousand and
00/100 Dollars ($5,150,000.00), plus accrued and unpaid interest, advances for
the payment of taxes and municipal assessments, maintenance charges, insurance
premiums, costs incurred for the protection of the Property or the lien of this
Mortgage, expenses incurred by the Mortgagee by reason of a default or Event of
Default (as hereinafter defined) by the Mortgagor under this Mortgage and
advances for construction, alteration or renovation on the Property or for any
other purpose, together with all other sums due hereunder or secured hereby. All
notices to be given to the Mortgagee pursuant to Ohio Rev. Code §5301.232 shall
be given as set forth in Section 18.

 

1. Representations and Warranties. The Mortgagor represents and warrants to the
Mortgagee that (i) the Mortgagor has good and marketable title to an estate in
fee simple absolute in the Land and Improvements and has all right, title and
interest in all other property constituting a part of the Property, in each case
free and clear of all liens and encumbrances, except as may otherwise be set
forth on an Exhibit B hereto (collectively, “Permitted Encumbrances”), (ii) the
Mortgagor’s name, organizational information and address are true and complete
as set forth in the heading of this Mortgage, and (iii) Mortgagor has not
granted, and no portion of the Property is subject to, any Mineral Agreement.
This Mortgage is a valid and enforceable first lien on the Property (except as
set forth on Exhibit B), and the Mortgagee shall, subject to the Mortgagor’s
right of possession prior to an Event of Default, quietly enjoy and possess the
Property. The Mortgagor shall preserve such title as it warrants herein and the
validity and priority of the lien hereof and shall forever warrant and defend
the same to the Mortgagee against the claims of all persons.

 



 

 

 

2. Affirmative Covenants. Until all of the Obligations shall have been fully
paid, satisfied and discharged the Mortgagor shall:

 

(a) Legal Requirements. Promptly comply with and conform to all present and
future laws, statutes, codes, ordinances, permits, orders and regulations and
all covenants, restrictions and conditions which may be applicable to the
Mortgagor or to any of the Property (the “Legal Requirements”).

 

(b) Impositions. Before interest or penalties are due thereon and otherwise when
due, the Mortgagor shall pay all taxes of every kind and nature, all charges for
any easement or agreement maintained for the benefit of any of the Property, all
general and special assessments (including any condominium or planned unit
development assessments, if any), levies, permits, inspection and license fees,
all water and sewer rents and charges, and all other charges and liens, whether
of a like or different nature, imposed upon or assessed against the Mortgagor or
any of the Property, except to the extent contested in good faith by appropriate
proceedings, and, if necessary, bonded-over (the “Impositions”). Within thirty
(30) days after the payment of any Imposition, the Mortgagor shall deliver to
the Mortgagee written evidence acceptable to the Mortgagee of such payment. The
Mortgagor’s obligations to pay the Impositions shall survive the Mortgagee’s
taking title to (and possession of) the Property through foreclosure,
deed-in-lieu or otherwise, as well as the termination of the Mortgage including,
without limitation, by merger into a deed.

 

(c) Maintenance of Security. Use, and permit others to use, the Property only
for its present use or such other uses as permitted by applicable Legal
Requirements and approved in writing by the Mortgagee. The Mortgagor shall keep
the Property in good condition and order, normal wear and tear excepted, and in
a rentable and tenantable state of repair and will make or cause to be made, as
and when necessary, all repairs, renewals, and replacements, structural and
nonstructural, exterior and interior, foreseen and unforeseen, ordinary and
extraordinary. The Mortgagor shall not remove, demolish or materially alter the
Property nor commit or suffer waste with respect thereto, nor permit the
Property to become deserted or abandoned. The Mortgagor covenants and agrees not
to take or permit any action with respect to the Property which will in any
manner impair the security of this Mortgage or the use of the Property as set
forth in the Loan Documents.

 

(d) Mineral Agreements. Not execute or enter into any Mineral Agreement without
the prior written consent of Mortgagee, not to be unreasonably withheld or
delayed.

 

 

 



 

3. Leases. The Mortgagor shall not (a) execute an assignment or pledge of the
Rents or the Leases other than in favor of the Mortgagee; (b) accept any
prepayment of an installment of any Rents prior to the due date of such
installment; or (c) enter into or amend any of the terms of any of the Leases
without the Mortgagee’s prior written consent. Any or all Leases of all or any
part of the Property shall be subject in all respects to the Mortgagee’s prior
written consent, shall be subordinated to this Mortgage and to the Mortgagee’s
rights and, together with any and all rents, issues or profits relating thereto,
shall be assigned at the time of execution to the Mortgagee as additional
collateral security for the Obligations, all in such form, substance and detail
as is satisfactory to the Mortgagee in its sole discretion.

 

4. Due on Sale Clause. The Mortgagor shall not sell, convey or otherwise
transfer any interest in the Property (whether voluntarily or by operation of
law), or agree to do so, without the Mortgagee’s prior written consent,
including (a) any sale, conveyance, encumbrance, assignment, or other transfer
of (including installment land sale contracts), or the grant of a security
interest in, all or any part of the legal or equitable title to the Property,
except as otherwise permitted hereunder; or (b) any lease of all or any portion
of the Property. Any default under this section shall cause an immediate
acceleration of the Obligations without any demand by the Mortgagee.

 

5. Mechanics’ Liens. Prior to the Mortgagor performing any construction or other
work on or about the Property for which a lien could be filed against the
Property, the Mortgagor shall enter into a written contract (“Construction
Contract”) with the contractor who is to perform such work, or materialman
providing materials (each a “Contractor”), containing a provision whereby (i)
the Contractor shall, at the request of the Mortgagor or Mortgagee, verify in an
affidavit in a form approved by the Mortgagee that all labor and materials
furnished by the Contractor, including all applicable taxes, have been paid by
the Contractor up to the date of such requested affidavit, (ii) the Contractor
shall, upon the request of the Mortgagor or Mortgagee, at no cost to Mortgagee,
post a bond guaranteeing payment for labor and materials provided by all
subcontractors, sub-subcontractors and materialmen and subsequently obtain
advance lien waivers from such parties in a form acceptable to Mortgagee, (iii)
the Contractor agrees to subordinate any lien against the Property, whether
obtained under the mechanics’ lien laws or otherwise, to the lien, right, title
and terms of the Loan Documents and all advances to be made thereunder and to
include a similar provision in contracts with all subcontractors,
sub-subcontractors and materialmen with respect to liens obtained by such
parties and (iv) the Contractor agrees that foreclosure or a conveyance in lieu
of a foreclosure of the liens and security interests securing the Obligations
shall be fully and automatically effective to terminate and extinguish all of
Contractor’s liens and claims of any kind against the Property and to include a
similar provision in contracts with all subcontractors, sub-subcontractors and
materialmen with respect to liens obtained by such parties. Notwithstanding the
foregoing, if mechanics’ or other liens shall be filed against the Property
purporting to be for labor or material furnished or to be furnished on behalf of
the Mortgagor, or for any other reason relating to the acts or omissions of the
Mortgagor, then the Mortgagor shall at its expense, cause such lien to be
discharged of record by payment, bond or otherwise within forty-five (45) days
after the filing thereof. If the Mortgagor shall fail to cause such lien to be
discharged of record within the forty-five (45) day period, the Mortgagee may,
in Mortgagee’s sole discretion, cause such lien to be discharged by payment,
bond or otherwise without investigation as to the validity thereof or as to any
offsets or defenses thereto, and the Mortgagor shall, upon demand, reimburse the
Mortgagee for all amounts paid and costs incurred in connection therewith
including, without limitation, attorneys’ fees and disbursements.

 



 

 

 

6. Insurance. The Mortgagor shall keep the Property continuously insured, in an
amount not less than the cost to replace the Property or an amount not less than
eighty percent (80%) of the full insurable value of the Property, whichever is
greater, covering such risks and in such amounts and with such deductibles as
are satisfactory to the Mortgagee and its counsel including, without limitation,
insurance against loss or damage by fire, with extended coverage and against
other hazards as the Mortgagee may from time to time require. With respect to
any property under construction or reconstruction, the Mortgagor shall maintain
builder’s risk insurance. The Mortgagor shall also maintain comprehensive
general public liability insurance, in an amount of not less than One Million
Dollars ($1,000,000) per occurrence and Two Million Dollars ($2,000,000) general
aggregate per location, which includes contractual liability insurance for the
Mortgagor’s obligations under the Leases, and worker’s compensation insurance.
All property and builder’s risk insurance shall include protection for
continuation of income for a period of twelve (12) months, in the event of any
damage caused by the perils referred to above. All policies, including policies
for any amounts carried in excess of the required minimum and policies not
specifically required by the Mortgagee, shall be with an insurance company or
companies satisfactory to the Mortgagee, shall be in form satisfactory to the
Mortgagee, shall meet all coinsurance requirements of the Mortgagee, shall be
maintained in full force and effect, shall be assigned to the Mortgagee, with
premiums prepaid, as collateral security for payment of the Obligations, shall
be endorsed with a standard mortgagee clause in favor of the Mortgagee and shall
provide for at least thirty (30) days’ notice of cancellation to the Mortgagee.
Such insurance shall also name the Mortgagee as an additional insured under the
comprehensive general public liability policy and the Mortgagor shall also
deliver to the Mortgagee a copy of the replacement cost coverage endorsement. If
the Property is located in an area which has been identified by any governmental
agency, authority or body as a flood hazard area, then the Mortgagor shall
maintain a flood insurance policy covering the Property in an amount equal to
the lesser of (a) the original amount of the Obligations or (b) the maximum
limit of coverage available under the federal program; provided, however, the
Mortgagee may require greater amounts in its sole discretion.

 

7. Rights of Mortgagee to Insurance Proceeds. In the event of loss, the
Mortgagee shall have the exclusive right to adjust, collect and compromise all
insurance claims in excess of $250,000, and the Mortgagor shall not adjust,
collect or compromise any such claims under said policies without the
Mortgagee’s prior written consent. Each insurer is hereby authorized and
directed to make payment under said policies, including return of unearned
premiums, directly to the Mortgagee instead of to the Mortgagor and the
Mortgagee jointly, and the Mortgagor appoints the Mortgagee as the Mortgagor’s
attorney-in-fact, which appointment is irrevocable and coupled with an interest,
to endorse any draft therefor. During the continuance of an Event of Default,
all insurance proceeds may, at the Mortgagee’s sole option, be applied to all or
any part of the Obligations and in any order (notwithstanding that such
Obligations may not then otherwise be due and payable) or to the repair and
restoration of any of the Property under such terms and conditions as the
Mortgagee may impose.

 



 

 

 

8. Installments for Insurance, Taxes and Other Charges. Upon the Mortgagee’s
request during the continuance of an Event of Default, the Mortgagor shall pay
to the Mortgagee monthly, an amount equal to one-twelfth (1/12) of the annual
premiums for the insurance policies referred to hereinabove and the annual
Impositions and any other item which at any time may be or become a lien upon
the Property (the “Escrow Charges”). The amounts so paid shall be used in
payment of the Escrow Charges so long as no Event of Default shall have
occurred. No amount so paid to the Mortgagee shall be deemed to be trust funds,
nor shall any sums paid bear interest. The Mortgagee shall have no obligation to
pay any insurance premium or Imposition if at any time the funds being held by
the Mortgagee for such premium or Imposition are insufficient to make such
payments. If, at any time, the funds being held by the Mortgagee for any
insurance premium or Imposition are exhausted, or if the Mortgagee determines,
in its sole discretion, that such funds will be insufficient to pay in full any
insurance premium or Imposition when due, the Mortgagor shall promptly pay to
the Mortgagee, upon demand, an amount which the Mortgagee shall estimate as
sufficient to make up the deficiency. Upon the occurrence of an Event of
Default, the Mortgagee shall have the right, at its election, to apply any
amount so held against the Obligations due and payable in such order as the
Mortgagee may deem fit, and the Mortgagor hereby grants to the Mortgagee a lien
upon and security interest in such amounts for such purpose.

 

9. Condemnation. The Mortgagor, immediately upon obtaining knowledge of any
potential or threatened condemnation or taking, or upon the institution of any
proceedings for the condemnation or taking, by eminent domain of any of the
Property, shall notify the Mortgagee of such threat or the pendency of such
proceedings. The Mortgagee may participate in any related negotiations or
proceedings and the Mortgagor shall deliver to the Mortgagee all instruments
requested by it to permit such participation. Any award or compensation for
property taken or for damage to property not taken, whether as a result of
condemnation proceedings or negotiations in lieu thereof, is hereby assigned to
and shall be received and collected directly by the Mortgagee, and any award or
compensation shall be applied, at the Mortgagee’s option, to any part of the
Obligations and in any order (notwithstanding that any of such Obligations may
not then be due and payable) or to the repair and restoration of any of the
Property under such terms and conditions as the Mortgagee may impose.

 

10. Environmental Matters. This Mortgage is made in reliance on, and is subject
to, that certain Environmental Indemnity Agreement made by Mortgagor in favor of
Mortgagee of approximately even date herewith. For the purpose of clarity, any
Event of Default (as that term is used in such Environmental Indemnity
Agreement) under such Environmental Indemnity Agreement shall also be deemed a
default under this Mortgage.

 



 

 

 

11. Inspection of Property. The Mortgagee shall have the right to enter the
Property at any reasonable hour upon reasonable prior notice for the purpose of
inspecting the order, condition and repair of the buildings and improvements
erected thereon, as well as the conduct of operations and activities on the
Property. The Mortgagee may enter the Property (and cause the Mortgagee’s
employees, agents and consultants to enter the Property), upon prior written
notice to the Mortgagor, to conduct any and all environmental testing permitted
pursuant to the Environmental Indemnity Agreement referenced in Section 10,
above. The Mortgagor shall provide the Mortgagee (and the Mortgagee’s employees,
agents and consultants) reasonable rights of access to the Property as well as
such information about the Property and the past or present conduct of
operations and activities thereon as the Mortgagee shall reasonably request.

 

12. Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder: (a) any Event of Default (as
such term is defined in any of the Loan Documents); (b) the Mortgagor’s failure
to perform any of its obligations under this Mortgage or under any Environmental
Indemnity Agreement executed and delivered pursuant to Section 10; (c) falsity,
inaccuracy or material breach by the Mortgagor of any written warranty,
representation or statement made or furnished to the Mortgagee by or on behalf
of the Mortgagor; (d) an uninsured material loss, theft, damage, or destruction
to any of the Property, or the entry of any judgment against the Mortgagor or
any lien against or the making of any levy, seizure or attachment of or on the
Property; (e) the Mortgagee’s failure to have a mortgage lien on the Property
with the priority required under Section 1; (f) any indication or evidence
received by the Mortgagee that the Mortgagor may have directly or indirectly
been engaged in any type of activity which, in the Mortgagee’s discretion, is
reasonably likely to result in the forfeiture of any property of the Mortgagor
to any governmental entity, federal, state or local; (g) foreclosure proceedings
are instituted against the Property upon any other lien or claim, whether
alleged to be superior or junior to the lien of this Mortgage; (h) the
Mortgagor’s failure to pay any Impositions as required under Section 2(b), or to
maintain in full force and effect any insurance required under Section 6; or (i)
the Mortgagor or any other obligor or guarantor of any of the Obligations, shall
at any time deliver or cause to be delivered to the Mortgagee a notice pursuant
to Ohio Rev. Code § 5301.232 (or any successor or similar law, rule or
regulation) electing to limit the indebtedness secured by this Mortgage.

 

13. Rights and Remedies of Mortgagee. If an Event of Default occurs, the
Mortgagee may, at its option and without demand, notice or delay, do one or more
of the following:

 

(a) The Mortgagee may declare the entire unpaid principal balance of the
Obligations, together with all interest thereon, to be due and payable
immediately.

 

(b) The Mortgagee may (i) institute and maintain an action of mortgage
foreclosure against the Property and the interests of the Mortgagor therein,
(ii) institute and maintain an action on any instruments evidencing the
Obligations or any portion thereof, and (iii) take such other action at law or
in equity for the enforcement of any of the Loan Documents as the law may allow,
and in each such action the Mortgagee shall be entitled to all costs of suit and
attorneys’ fees.

 



 

 

 

(c) The Mortgagee may, in its sole and absolute discretion: (i) collect any or
all of the Rents, including any Rents past due and unpaid, (ii) perform any
obligation or exercise any right or remedy of the Mortgagor under any Lease, or
(iii) enforce any obligation of any tenant of any of the Property. The Mortgagee
may exercise any right under this subsection (c), whether or not the Mortgagee
shall have entered into possession of any of the Property, and nothing herein
contained shall be construed as constituting the Mortgagee a “mortgagee in
possession”, unless the Mortgagee shall have entered into and shall continue to
be in actual possession of the Property. The Mortgagor hereby authorizes and
directs each and every present and future tenant of any of the Property to pay
all Rents directly to the Mortgagee and to perform all other obligations of that
tenant for the direct benefit of the Mortgagee, as if the Mortgagee were the
landlord under the Lease with that tenant, immediately upon receipt of a demand
by the Mortgagee to make such payment or perform such obligations. The Mortgagor
hereby waives any right, claim or demand it may now or hereafter have against
any such tenant by reason of such payment of Rents or performance of obligations
to the Mortgagee, and any such payment or performance to the Mortgagee shall
discharge the obligations of the tenant to make such payment or performance to
the Mortgagor.

 

(d) The Mortgagee shall have the right, in connection with the exercise of its
remedies hereunder, to the appointment of a receiver to take possession and
control of the Property or to collect the Rents, without notice and without
regard to the adequacy of the Property to secure the Obligations. A receiver
while in possession of the Property shall have the right to make repairs and to
make improvements necessary or advisable in its or his opinion to preserve the
Property, or to make and keep them rentable to the best advantage, and the
Mortgagee may advance moneys to a receiver for such purposes. Any moneys so
expended or advanced by the Mortgagee or by a receiver shall be added to and
become a part of the Obligations secured by this Mortgage.

 

14. Application of Proceeds. The Mortgagee shall apply the proceeds of any
foreclosure sale of, or other disposition or realization upon, or Rents or
profits from, the Property to satisfy the Obligations in such order of
application as the Mortgagee shall determine in its exclusive discretion.

 

15. Mortgagee’s Right to Protect Security. The Mortgagee is hereby authorized to
do any one or more of the following, irrespective of whether an Event of Default
has occurred: (a) appear in and defend any action or proceeding purporting to
affect the security hereof or the Mortgagee’s rights or powers hereunder;
(b) purchase such insurance policies covering the Property as it may elect if
the Mortgagor fails to maintain the insurance coverage required hereunder; and
(c) take such action as the Mortgagee may determine to pay, perform or comply
with any Impositions or Legal Requirements, to cure any Events of Default and to
protect its security in the Property.

 



 

 

 

16. Appointment of Mortgagee as Attorney-in-Fact. The Mortgagee, or any of its
officers, is hereby irrevocably appointed attorney-in-fact for the Mortgagor
(without requiring any of them to act as such), such appointment being coupled
with an interest, to do any or all of the following: (a) collect the Rents after
the occurrence of an Event of Default; (b) settle for, collect and receive any
awards payable under Section 9 from the authorities making the same; and (c)
execute, deliver and file, at Mortgagor’s sole cost and expense such instruments
as the Mortgagee may require in order to perfect, protect and maintain its liens
and security interests on any portion of the Property.

 

17. Certain Waivers. The Mortgagor hereby waives and releases all benefit that
might accrue to the Mortgagor by virtue of any present or future law exempting
the Property, or any part of the proceeds arising from any sale thereof, from
attachment, levy or sale on execution, or providing for any stay of execution,
exemption from civil process or extension of time for payment or any rights of
marshalling in the event of any sale hereunder of the Property, and, unless
specifically required herein, all notices of the Mortgagor’s default or of the
Mortgagee’s election to exercise, or the Mortgagee’s actual exercise of any
option under this Mortgage or any other Loan Document.

 

18. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices hereunder shall be given in the
manner set forth in the Note.

 

19. Further Acts. If required by the Mortgagee, the Mortgagor will execute all
documentation necessary for the Mortgagee to obtain and maintain perfection of
its liens and security interests in the Property. The Mortgagor will, at the
cost of the Mortgagor, and without expense to the Mortgagee, do, execute,
acknowledge and deliver all and every such further acts, deeds, conveyances,
mortgages, assignments, notices of assignment, transfers and assurances as the
Mortgagee shall, from time to time, require for the better assuring, conveying,
assigning, transferring or confirming unto the Mortgagee the property and rights
hereby mortgaged, or which Mortgagor may be or may hereafter become bound to
convey or assign to the Mortgagee, or for carrying out the intent of or
facilitating the performance of the terms of this Mortgage or for filing,
registering or recording this Mortgage. The Mortgagor grants to the Mortgagee an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to the
Mortgagee under this Mortgage or the other Loan Documents, at law or in equity,
including, without limitation, the rights and remedies described in this
section.

 

20. Changes in the Laws Regarding Taxation. If any law is enacted or adopted or
amended after the date of this Mortgage which deducts the Obligations from the
value of the Property for the purpose of taxation or which imposes a tax, either
directly or indirectly, on the Mortgagor or the Mortgagee’s interest in the
Property, the Mortgagor will pay such tax, with interest and penalties thereon,
if any. If the Mortgagee determines that the payment of such tax or interest and
penalties by the Mortgagor would be unlawful or taxable to the Mortgagee or
unenforceable or provide the basis for a defense of usury, then the Mortgagee
shall have the option, by written notice of not less than ninety (90) days, to
declare the entire Obligations immediately due and payable.

 



 

 

 

21. Recording Taxes; Documentary Stamps. If at any time the United States of
America, any State thereof or any subdivision of any such State shall require
revenue or other stamps to be affixed to this Mortgage or the other Loan
Documents, or impose any recording or other tax or charge on the same, the
Mortgagor will pay for the same, with interest and penalties thereon, if any.

 

22. Preservation of Rights. No delay or omission on the Mortgagee’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the
Mortgagee’s action or inaction impair any such right or power. The Mortgagee’s
rights and remedies hereunder are cumulative and not exclusive of any other
rights or remedies which the Mortgagee may have under other agreements, at law
or in equity.

 

23. Illegality. If any provision contained in this Mortgage should be invalid,
illegal or unenforceable in any respect, it shall not affect or impair the
validity, legality and enforceability of the remaining provisions of this
Mortgage.

 

24. Changes in Writing. No modification, amendment or waiver of, or consent to
any departure by the Mortgagor from, any provision of this Mortgage will be
effective unless made in a writing signed by the Mortgagee, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice to or demand on the Mortgagor will entitle the
Mortgagor to any other or further notice or demand in the same, similar or other
circumstance.

 

25. Entire Agreement. This Mortgage (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof.

 

26. Survival; Successors and Assigns. This Mortgage will be binding upon and
inure to the benefit of the Mortgagor and the Mortgagee and their respective
heirs, executors, administrators, successors and assigns; provided, however,
that the Mortgagor may not assign this Mortgage in whole or in part without the
Mortgagee’s prior written consent and the Mortgagee at any time may assign this
Mortgage in whole or in part; and provided, further, that the rights and
benefits under the sections entitled “Environmental Matters”, “Inspection of
Property” and “Indemnity” shall also inure to the benefit of any persons or
entities who acquire title or ownership of the Property from or through the
Mortgagee or through action of the Mortgagee (including a foreclosure, sheriff’s
or judicial sale). The provisions of the sections entitled “Environmental
Matters”, “Inspection of Property” and “Indemnity” shall survive the
termination, satisfaction or release of this Mortgage, the foreclosure of this
Mortgage or the delivery of a deed in lieu of foreclosure.

 



 

 

 

27. Interpretation. In this Mortgage, unless the Mortgagee and the Mortgagor
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Mortgage; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Mortgage. Section
headings in this Mortgage are included for convenience of reference only and
shall not constitute a part of this Mortgage for any other purpose. If this
Mortgage is executed by more than one party as Mortgagor, the obligations of
such persons or entities will be joint and several.

 

28. Indemnity. The Mortgagor agrees to indemnify each of the Mortgagee, each
legal entity, if any, who controls, is controlled by or is under common control
with the Mortgagee and each of their respective directors, officers, employees
and agents (the “Indemnified Parties”), and to defend and hold each Indemnified
Party harmless from and against, any and all claims, damages, losses,
liabilities and expenses (including all fees and charges of internal or external
counsel with whom any Indemnified Party may consult and all expenses of
litigation and preparation therefor) which any Indemnified Party may incur, or
which may be asserted against any Indemnified Party by any person, entity or
governmental authority (including any person or entity claiming derivatively on
behalf of the Mortgagor), in connection with or arising out of or relating to
the matters referred to in this Mortgage or in the other Loan Documents, whether
(a) arising from or incurred in connection with any breach of a representation,
warranty or covenant by the Mortgagor, or (b) arising out of or resulting from
any suit, action, claim, proceeding or governmental investigation, pending or
threatened, whether based on statute, regulation or order, or tort, or contract
or otherwise, before any court or governmental authority, whether incurred in
connection with litigation, mediation, arbitration, other alternative dispute
processes, administrative proceedings and bankruptcy proceedings, and any and
all appeals from any of the foregoing; provided, however, that the foregoing
indemnity agreement shall not apply to any claims, damages, losses, liabilities
and expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct. The indemnity agreement contained in this section shall
survive the termination of this Mortgage, payment of any Obligations and
assignment of any rights hereunder. The Mortgagor may participate at its expense
in the defense of any such action or claim.

 

29. Governing Law and Jurisdiction. This Mortgage has been delivered to and
accepted by the Mortgagee and will be deemed to be made in the State of Ohio.
This Mortgage will be interpreted and the rights and liabilities of the parties
hereto determined in accordance with the laws of the State of Ohio, excluding
its conflict of laws rules. The Mortgagor hereby irrevocably consents to the
exclusive jurisdiction of any state or federal court located in Franklin County,
Ohio; provided that nothing contained in this Mortgage will prevent the
Mortgagee from bringing any action, enforcing any award or judgment or
exercising any rights against the Mortgagor individually, against any security
or against any property of the Mortgagor within any other county, state or other
foreign or domestic jurisdiction. The Mortgagee and the Mortgagor agree that the
venue provided above is the most convenient forum for both the Mortgagee and the
Mortgagor. The Mortgagor waives any objection to venue and any objection based
on a more convenient forum in any action instituted under this Mortgage.

 



 

 

 



30. Intentionally Deleted.

 

31. Change in Name or Locations. The Mortgagor hereby agrees that if the
location of any of the Property changes from the Land or its chief executive
office, or if the Mortgagor changes its name, its type of organization, its
state of organization (if Mortgagor is a registered organization), its principal
residence (if Mortgagor is an individual), its chief executive office (if
Mortgagor is a general partnership or non-registered organization) or
establishes a name in which it may do business that is not the current name of
the Mortgagor, the Mortgagor will immediately notify the Mortgagee in writing of
the additions or changes.

 

32. Priority of Mortgage Lien. Mortgagee, at Mortgagee’s option, is authorized
and empowered to do all things provided to be done by a mortgagee under Section
1311.14 of the Ohio Revised Code, and any present or future amendments or
supplements thereto, for the protection of Mortgagee’s interest in the Property.

 

33. Alteration of Property. Without the prior written consent of the Mortgagee,
the Mortgagor shall not cause, suffer or permit (i) any material alteration of
the Property, except as required by any applicable legal requirement; (ii) any
change in the zoning classification or intended use or occupancy of the
Property, including without limitation any change which would increase any fire
or other hazard; (iii) any change in the identity of the Mortgagor or the person
or entity responsible for managing the Property; or (iv) any modification of the
licenses, permits, privileges, franchises, covenants, conditions or declarations
of use applicable to the Property.

 

34. Fixture Filing.

 

(a) Place of Business. Mortgagor maintains its chief executive office as set
forth as the address of Mortgagor on Page 1 of this Mortgage, and Mortgagor will
notify Mortgagee in writing of any change in its place of business within five
(5) days of such change.

 

(b) Fixture Filing. This Mortgage is to be effective as a financing statement
filed as a fixture filing (as defined in Section 1309.102(A)(40) of the Ohio
Revised Code) for the purposes of the Uniform Commercial Code as adopted and in
effect on the date hereof in the State of Ohio. This Mortgage covers all
fixtures and all other goods in which Mortgagor has or at any time acquires any
rights, or any power to transfer rights, and that are or are to become fixtures
related to the Land and Improvements. Mortgagor is the record owner of the Land
and Improvements. The information provided in this Section is provided in order
that a record of this Mortgage shall comply with the requirements of Section
1309.502(C) the Ohio Revised Code for a record of a mortgage to be effective,
from the date of recording, as a financing statement filed as fixture filing.
Mortgagee is the “Secured Party” of record. Mortgagee’s name is provided in the
preamble of this Mortgage and its mailing address is set forth in Section 20 of
this Mortgage. Mortgagor is the “Debtor”. Mortgagor’s name is provided in the
preamble of this Mortgage and its mailing address is set forth on Page 1 of this
Mortgage. Mortgagor is a limited liability company organized under the laws of
the State of Ohio.

 

 

 

 



 

(c) Representations and Warranties. The Mortgagor represents and warrants that:
(i) the Mortgagor is the record owner of the Property; (ii) the Mortgagor’s
chief executive office is located in the State of Ohio; (iii) the Mortgagor’s
state of organization is the State of Ohio; (iv) the Mortgagor’s exact legal
name is as set forth on Page 1 of this Mortgage; (v) the Mortgagor’s
organizational identification number is 2322821; (iv) Mortgagor is the owner of
the fixtures of the Land subject to no liens, charges or encumbrances other than
the lien hereof, (vii) the fixtures of the Land will not be removed from the
Property without the consent of the Mortgagee, and (viii) no financing statement
covering any of the fixtures of the Land or any proceeds thereof is on file in
any public office except pursuant hereto.

 

35. Miscellaneous.

 

(a) Time is of the Essence. Time is of the essence of this Mortgage.

 

(b) Captions and Pronouns. The captions and headings of the various Sections of
this Mortgage are for convenience only, and are not to be construed as confining
or limiting in any way the scope or intent of the provisions hereof. Whenever
the context requires or permits, the singular shall include the plural, the
plural shall include the singular, and the masculine, feminine and neuter shall
be freely interchangeable.

 

(c) Mortgagee Not a Joint Venturer or Partner of Mortgagor. The Mortgagor and
the Mortgagee acknowledge and agree that in no event shall the Mortgagee be
deemed to be a partner or joint venturer with the Mortgagor. Without limitation
of the foregoing, the Mortgagee shall not be deemed to be such a partner or
joint venturer on account of its becoming a mortgagee in possession or
exercising any rights pursuant to this Mortgage or pursuant to any other
instrument or document evidencing or securing any of the Obligations, or
otherwise.

 

(d) Replacement of the Note. Upon notice to the Mortgagor of the loss, theft,
destruction or mutilation of the Note, the Mortgagor will execute and deliver,
in lieu thereof, a replacement note, identical in form and substance to the Note
and dated as of the date of the Note and upon such execution and delivery all
references in any of the Loan Documents to the Note shall be deemed to refer to
such replacement note.

 

(e) Waiver of Consequential Damages. The Mortgagor covenants and agrees that in
no event shall the Mortgagee be liable for consequential damages, whatever the
nature of a failure by the Mortgagee to perform its obligation(s), if any, under
the Loan Documents, and the Mortgagor hereby expressly waives all claims that it
now or may hereafter have against the Mortgagee for such consequential damages.

 



 

 



 

(f) After Acquired Property. The lien hereof will automatically attach, without
further act, to all after-acquired Property attached to and/or used in
connection with or in the operation of the Property or any part thereof.

 

(g) Severability. If any provision hereof should be held unenforceable or void,
then such provision shall be deemed separable from the remaining provisions and
shall in no way affect the validity of this Mortgage except that if such
provision relates to the payment of any monetary sum, then the Mortgagee may, at
its option declare the Obligations immediately due and payable.

 

(h) Interpretation of Agreement. Should any provision of this Mortgage require
interpretation or construction in any judicial, administrative, or other
proceeding or circumstance, it is agreed that the parties hereto intend that the
court, administrative body, or other entity interpreting or construing the same
shall not apply a presumption that the provisions hereof shall be more strictly
construed against one party by reason of the rule of construction that a
document is to be construed more strictly against the party who itself or
through its agent prepared the same, it being agreed that the agents of both
parties hereto have fully participated in the preparation of all provisions of
this Mortgage, including, without limitation, all Exhibits attached to this
Mortgage.

 

(i) Effect of Extensions and Amendments. If the payment of the Obligations, or
any part thereof, be extended or varied, or if any part of the security or
guaranties therefor be released, all persons now or at any time hereafter liable
therefor, or interested in the Property shall be held to assent to such
extension, variation or release, and their liability, and the lien, and all
provisions hereof, shall continue in full force and effect; the right of
recourse against all such persons being expressly reserved by the Mortgagee,
notwithstanding any such extension, variation or release.

 

(j) Mortgagee-in-Possession. Nothing herein contained shall be construed as
constituting the Mortgagee a mortgagee-in-possession in the absence of the
actual taking of possession of the Property by the Mortgagee pursuant to this
Mortgage.

 

(k) No Merger. The parties hereto intend that the Mortgage and the lien hereof
shall not merge in fee simple title to the Property, and if the Mortgagee
acquires any additional or other interest in or to the Property or the ownership
thereof, then, unless a contrary intent is manifested by the Mortgagee as
evidenced by an express statement to that effect in an appropriate document duly
recorded, this Mortgage and the lien hereof shall not merge in the fee simple
title and this Mortgage may be foreclosed as if owned by a stranger to the fee
simple title.

 

(l) Complete Agreement. This Mortgage, the Note and the other Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter hereof and the Loan Documents may not be modified, altered or
amended except by an agreement in writing signed by both the Mortgagor and the
Mortgagee.

 



 

 



 

(m) Further Assurances. Mortgagor shall execute, acknowledge and deliver, or
cause to be executed, acknowledged or delivered, any and all such further
assurances and other agreements or instruments, and take or cause to be taken
all such other actions, as shall be reasonably necessary from time to time to
give full effect to the Loan Documents and the transactions contemplated hereby
and thereby.

 

(n) Contract of Indebtedness. With respect to any agreement by Mortgagor in this
Mortgage or in any other Loan Document to pay Mortgagee’s attorneys’ fee and
disbursements incurred in connection with the Loan, Mortgagor agrees that each
Loan Document is a “contract of indebtedness” and that the attorneys’ fees and
disbursements referenced are those which are a reasonable amount, all as
contemplated by Section 1301.21 of the Ohio Revised Code, and any present or
future amendments or supplements thereto.

 

(o) Not a Personal or Household Loan. Mortgagor acknowledges and agrees that the
indebtedness incurred in connection with the Loan is not incurred for purposes
that are primarily personal, family or household and confirms that the total
amount owed on the contract of indebtedness exceeds One Hundred Thousand and
No/100 Dollars ($100,000.00).

 

(p) Prior Instrument Reference. Mortgagor claims title to the Land by deeds
recorded in Instrument No. 201412120164905 and Instrument No. 201412120164906 of
the real property records of the Recorder’s Office of Franklin County, Ohio.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 



 

 



 

36. WAIVER OF JURY TRIAL. THE MORTGAGOR IRREVOCABLY WAIVES ANY AND ALL RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE
RELATING TO THIS MORTGAGE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
MORTGAGE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE MORTGAGOR
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

The Mortgagor acknowledges that it has read and understood all the provisions of
this Mortgage, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

This Mortgage has been executed as of the date first written above.

 



  VERTEX REFINING OH, LLC,
an Ohio limited liability company

 



  By: /s/ Chris Carlson   Print Name: Chris Carlson   Its: Secretary and CFO

 

 



STATE OF ALABAMA )       ) SS:   COUNTY OF BALDWIN )    



 



On this, the 27th day of January 2016, before me, a Notary Public, the
undersigned officer, personally appeared Chris Carlson, who acknowledged
himself/herself to be the CFO of VERTEX REFINING OH, LLC, an Ohio limited
liability company, and that he/she, in such capacity, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
on behalf of said limited liability company.

 

I hereunto set my hand and official seal.

 



  /s/ Susan W. Stein   Notary Public





  My commission expires: October 29, 2016  









 

 





 

This instrument was prepared by:

 

Adam N. Saurwein, Esq.



Benesch Friedlander Coplan & Aronoff LLP



200 Public Square, Suite 2300



Cleveland, Ohio 44114

 



 

 

 



EXHIBIT A

 

Legal Description

 

[to be attached]

 

 

 







 

EXHIBIT B

 

Permitted Encumbrances

 

1. Pipeline Right of Way from Ernest Luft and Mary Luft, to The Columbus Natural
Gas Company, filed for record May 25, 1918 and recorded in Misc. Volume 12, Page
326 of the Franklin County Records.

 

a) Assignment from The Ohio Fuel Gas Company, an Ohio corporation, to Columbia
gas of Ohio, Inc., an Ohio corporation, filed for record March 23, 1964 and
recorded in Volume 2548, Page 90 of the Franklin County Records.

 

2. Reservation, Restriction and Conditions contain in deed, filed for record
January 21, 1994 and recorded in Official Records 25388-H20 of the Franklin
County Records.

 

3. Easement & Right of Way for communication purposes from 4SG, LLC, an Ohio
limited liability company, to Columbus Southern Power Company, an Ohio
corporation, filed for record October 12, 2006 and recorded in Instrument No.
200610120204798 of the Franklin County Records.

 

4. Easement & Right of Way for communication purposes from Heartland Refinery
Group, LLC, an Ohio limited liability company, to Columbus Southern Power
Company, an Ohio corporation, filed for record August 1, 2008 and recorded in
Instrument No. 200808010117167 of the Franklin County Records.

 



 

